DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH06142565 (‘565) in view of Elia et al US 2008/0176079.
Per claim 1, ‘565 teaches a process of painting a vehicle comprising a first member and a second member (inherent as all vehicles comprise multiple parts), wherein environmental conditions and painting conditions are measured and stored [0018].  ‘565 further teaches performing and collecting said data for different parts by site of the vehicle [0032].  ‘565 then teaches to use said data in order to improve image quality, color quality, and paint color [0035].  ‘565 does not explicitly teach a small color difference and similarity to a single color.  Elia teaches a process of coating vehicle exterior parts, wherein vehicles that are made from different materials are all color matched so that the color is consistently even between different members (abstract, [0008], [0011]).  It would have been obvious to one of ordinary skill in the art to have utilized the data storing and collection process of ‘565 across vehicles parts that are made of different materials to match the colors, as Elia teaches vehicles made of varying materials need to be color matched for consistency [0005].
Per claim 2, although ‘565 is silent regarding the claimed steps, it would have been obvious to one of ordinary skill in the art to color match (as taught by Elia above), utilizing the process of ’565 of collecting conditions and storing data so that high color quality matches are stored and referred to in the future, for the purpose of ease and increased quality of production.  The stored data of temperature and other conditions [0018] are therefore utilized in the future when certain color conditions are desired.
Per claims 3-5, Elia teaches that members can be made of metals and polymer (abstract) such as steel [0056] or resin [0037].  ‘565 teaches measuring and recording painting booth data [0022].  Elia further teaches that the coating process can be online, offline, or inline [0015].  As such, it would have been obvious to one of ordinary skill in the art to have performed the process taught by ‘565 on a vehicle as taught by Elia while recording temperatures of the booths (separate or the same, inline, 
Per claim 6, ‘565 teaches utilizing specific combinations of environmental and painting conditions in order to achieve the desired color quality and coating color via comparisons (abstract).  As such, it would have been obvious to one of ordinary skill in the art to have calculated or estimated the color of the vehicle (on both members) based on the varying conditions (e.g., temperature) and determining which combination of stored parameters yielded the highest quality of color (see ‘565 abstract).  Using the combination to save the most energy would have been obvious to one of ordinary skill in the art as this would be cost effective and efficient.
Per claims 7-8, utilizing a skilled artisan or an operator to evaluate conditions would have been obvious to one of ordinary skill in the art, as manually operating a known feature is prima facie obvious (MPEP 2144.04).  Furthermore, it would have been obvious to one of ordinary skill in the art to have stopped processing of the vehicle if no operator was there to verify or perform the process in the first place.

Response to Arguments
Applicant's arguments filed 10/29/21 have been fully considered but they are not persuasive.  No specific arguments were made regarding the prior art or the specifics of the rejection.  Applicant’s .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/Primary Examiner, Art Unit 1715